ACCEPTED
                                                                                03-15-00215-CV
                                                                                        5182525
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                            5/6/2015 4:45:08 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                        NO. 03-15-00215-CV
__________________________________________________________________
                                                          FILED IN
                                                   3rd COURT OF APPEALS
                IN THE THIRD COURT OF APPEALS AUSTIN, TEXAS
                          AUSTIN, TEXAS            5/6/2015 4:45:08 PM
__________________________________________________________________
                                                     JEFFREY D. KYLE
                                                           Clerk
                            LENNY ACEVEDO

                                 Appellant,

                                    V.

            FEDERAL NATIONAL MORTGAGE ASSOCIATION

                             Appellee.
   ____________________________________________________________

 On Appeal from the County Court at Law Number Two of Travis County, Texas
   Trial Court No. CC-1-CV- 15-000869, Honorable Eric Shepperd, Presiding
  _____________________________________________________________

RESPONSE OF FEDERAL NATIONAL MORTGAGE ASSOCIATION TO
    “PLAINTIFF’S ORIGINAL PETITION AND APPLICATION FOR
        EMERGENCY TEMPORARY RESTRAINING ORDER”
__________________________________________________________________
Mark D. Hopkins
Texas State Bar No. 00793975
HOPKINS & WILLIAMS, PLLC
12117 Bee Caves Rd., Suite 260
Austin, Texas 78738
(512) 600-4320 – Telephone
(512) 600-4326 – Facsimile
mark@hopkinswilliams.com
shelley@hopkinswilliams.com
ATTORNEYS FOR APPELLEE
May 6, 2015
                            BACKGROUND FACTS AND PROCEDURAL HISTORY

                  Procedural History of Eviction Proceedings. This is an appeal by Lenny

Acevedo (“Appellant” or “Acevedo”) from a final judgment entered by the County

Court at Law Number Two in Travis County, Texas, granting Federal National

Mortgage Association (“Fannie Mae” or "Appellee") immediate possession of

property located at 1108 Fox Sparrow Cove, Pflugerville, Texas 78660 (the

"Property")( Appendix “A”).1 The Judgment was rendered on April 2, 2015.

Appellant failed to request that the trial court set a bond. Appellant instead filed a

Notice of Appeal on April 9, 2015 (Appendix “C”), a surety bond for five hundred

dollars (Appendix “D”), and requested both the trial court clerk and reporter

prepare their respective records without cost (despite having filed no timely

Affidavit of Inability to Pay Costs). (Appendix “E” – correspondence to the clerk

and court reporter). Fannie Mae is not opposed to the issuance of an appropriate

bond in this case; Fannie Mae is only opposed to Appellant’s litigious

gamesmanship used to create delay just as was done within the prior district court

litigation and appeal involving the Property. Appellant has not paid his mortgage

since 2009 and has sought nothing more than the ability to live rent free for years.




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  Fannie Mae purchased the Property at a foreclosure sale on April 5, 2011 (Appendix “B”).




                                                                                                                1
                   Procedural History of Past District Court Litigation and Appeal. The

Property at issue in this appeal is no stranger to the Third Court of Appeals.2 Two

days after the foreclosure sale of the Property, Appellant executed a deed without

warranty to John Rady (Appendix “F”) conveying any interest owned by Appellant

in the Property to Rady. Rady then utilized the deed without warranty to file a

district court lawsuit premised upon a defective notice of sale, whereby keeping

Appellant in the Property throughout a lengthy district court lawsuit and appeal to

this court.3                             After years of delay, Rady dismissed his appeal voluntarily in mid

2014 and this eviction action against Acevedo followed.




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
2
          See, Case No. 03-12-00764-CV; John Rady v. BAC Home Loan Servicing, LP, et al.
3
  The appeal was brought solely for delay. Note the delay in the request of the clerk’s record and
reporters record (Notice of January 29, 2013 reflecting that the records were due to be filed by
December 6, 2012). After the appellee’s motion to dismiss (April 18, 2013) and the Third
Court’s Memorandum Opinion dismissing Rady’s appeal for failure to file the records (April 19,
2013), the Third Court withdrew its Opinion on April 23, 2013, on the promise by Rady that the
record would timely be procured. A year later, when the matter was taken up by submission,
Rady voluntarily dismissed his appeal on June 20, 2014. In short, Appellant Acevedo remained
in possession of the Property after the April 5, 2011 foreclosure sale all the way through the June
24, 2014, dismissal of the appeal by wasting the Third Court’s time with a baseless appeal that
was dismissed after the maximum gain of delay had been created. Appellant Acevedo now seeks
to create the same delay at the eviction phase.


                                                                                                                        2
                      ARGUMENT AND AUTHORITIES

      Appellant’s request for emergency relief filed herein: (1) fails to cite the

court to the proper authority, (2) fails to attach or rely upon any evidence and, (3)

fails to provide this court with any type of lower court record or transcript.   It is

challenging for Appellee to respond to a motion that completely fails to comply

with Texas Rule of Appellate Procedure 38.1(i) in that, “the [motion] must contain

a clear and concise argument for the contentions made, with appropriate citations

to authorities and to the record.” T.R.A.P. 38(1)(i). As set out below, the rules

regarding how and when an appellant must act in setting a supersedeas bond are

straightforward.

      1. T.R.A.P. 24.2. It is likely that Appellant’s failure to cite to the appellate

rules is not by accident. Texas Rule of Appellate Procedure 24.2 is very clear. It

provides in part,

             (2) For recovery of property. When the judgment is for the recovery
             of an interest in real or personal property, the trial court will
             determine the type of security that the judgment debtor must post.
             The amount of security must be at least:

                    (A) the value of the property interest’s rent or revenue, if
                    the property interest is real…

See, T.R.A.P. 24.2(2)(A). There has been no effort on the part of Appellant to

comply with T.R.A.P. 24.1 or 24.2 regarding the suspension of enforcement of the

judgment.



                                        3
      2. T.R.C.P. 510.13.     In addition to the general requirements of T.R.A.P.

24.2 concerning proper bond amounts with respect to recovery of real property,

Texas Rule of Civil Procedure 510.13 specifically addresses bond requirements

following an eviction appeal in county court. Rule 510.13 provides in part,

      …The judgment of the county court may not be stayed unless within
      10 days from the judgment the appellant files a supersedeas bond in
      an amount set by the county court pursuant to Section 24.007 of the
      Texas Property Code.

Tex. R. Civ. P. 510.13.

      Appellant made no effort to set a hearing to determine a supersedeas bond

after judgment was rendered by the county court. All that Appellant did was file a

surety bond (the surety being the wife of Mr. Rady) in the amount of five hundred

dollars. Fannie Mae is opposed to Ms. Rady serving as surety, and Fannie Mae is

opposed to a bond amount of only $500.00 on Property valued at $123,371.70

(Appendix B– substitute trustee’s deed). Appellant cannot simply lay beyond the

log and fail to set a proper hearing on the amount of a bond and then proceed to

file an improper and inadequate surety bond.

      3. Texas Property Code §24.007. Texas Property Code Section 24.007

echo’s Texas Rule of Civil Procedure 510.13 in providing a clear cut mechanism to

supersede a county court judgment in an eviction suit. Section 24.007 provides,

      (a) A judgment of a county court in an eviction suit may not under
      any circumstances be stayed pending appeal unless, within 10
      days of the signing of the judgment, the appellant files a

                                       4
      supersedeas bond in an amount set by the county court. In setting
      the supersedeas bond the county court shall provide protection for the
      appellee to the same extent as in any other appeal, taking into
      consideration the value of rents likely to accrue during appeal,
      damages which may occur as a result of the stay during appeal, and
      other damages or amounts as the court may deem appropriate.

Tex. Prop. Code §24.007 (emp. added).

      Again, Appellant made no effort to comply with Texas Property Code

§24.007 in having the County Court determine the proper amount of bond to be set

in this case. It is highly likely that Appellant did not request the county court to

evaluate the proper amount of bond as this specific County Court, along with many

other Central Texas courts, typically sets a supersedeas bond at an amount that

closely approximates what the borrower’s mortgage payment would be (under the

theory that a mortgage payment amount would be in the same ballpark as rental

income a borrower would charge a would-be tenant for the property).

      Herein, the deed of trust (Appendix G) reflects Acevedo’s loan amount, pre-

foreclosure, to have been $151,450.00.          Debt service on $151,450.00 is

approximately $900.00 a month (six dollars per thousand financed – assuming

interest rate of 6%). In addition to debt service, a rental rate also typically covers

payment of taxes and insurance. At a 2.8 percent annual tax rate, the property

taxes on a $151,000.00 property would approximate $4250.00 a year ($354.00 a

month). Insurance on that value of a property would also typically run about

$1500.00 a year ($125.00 a month). Give the forgoing numbers, derived from the

                                        5
deed of trust and county records capable of judicial notice, the County Court would

have likely concluded that $1,379.00 is a proper monthly bond amount to stay

execution of the underlying judgment. The average eviction appeal currently takes

about eight months to resolve on appeal before the Third Court of Appeals. As

such, the County Court would have likely either allowed Appellant to pay

$1,379.00 a month during the pendency of appeal, or the court would have set one

cash bond in the amount of $11,032.00 ($1,379.00 x 8 month appeal).

      4. T.R.A.P. 24.4.       The County Court did not error in determining that

Appellant failed to timely request a bond be set within ten days after judgment. As

no bond was set, the County Court was correct in determining that it was without

power to stay the execution of the judgment as Texas Property Code 24.007 and

Texas Rule of Civil Procedure 510.13 specifically prohibit the County Court from

staying the judgment. Appellant’s request for extraordinary relief from this Court,

on appeal, should be denied. Appellant failed to follow the express rules regarding

supersedeas bonds and Appellant should not be allowed to continue to benefit

(residing in the Property without cost) from his failure to follow those rules.

      To the extent this Court wishes to exercise the latitude granted it under

Texas Rule of Appellate Procedure 24.2(b), Fannie Mae would request an

additional cash bond in the amount $11,032.00 be required of Appellant to be

deposited with the trial court clerk pursuant to T.R.A.P. 24.2(e). In the alternative,



                                         6
Fannie Mae requests that Appellant be required to post a monthly cash bond in the

amount of $1,379.00, during the pendency of this appeal (with payment of April

and May 2015 amounts due by May 15, 2015) and monthly regular monthly

payments due thereafter with the monthly payment for June 2015 to be paid into

the registry of the trial court by June 1, 2015.

                                   CONCLUSION

      For the foregoing reasons, Appellee, Federal National Mortgage Company,

respectfully requests that this Honorable Court deny Appellant’s request for

extraordinary relief.   In the alternative, Appellee requests a cash bond in the

amount of $11,032.00, or a monthly cash bond in the amount of $1,379.00 (with

back payments for April and May due immediately) be deposited in the registry of

the trial court. Appellee also requests any other relief to which it may be entitled.


                                        Respectfully submitted,

                                        Hopkins & Williams, PLLC
                                        12117 Bee Caves Rd., Suite 260
                                        Austin, Texas 78738
                                        (512) 600-4320 – Telephone
                                        (512) 600-4326 – Facsimile
                                        mark@hopkinswilliams.com

                                  By:    /s/ Mark D. Hopkins
                                        Mark D. Hopkins
                                        Texas State Bar No. 00793975

                                        ATTORNEYS FOR APPELLEE



                                          7
                         CERTIFICATE OF SERVICE

      I hereby certify that the Response of Federal National Mortgage Association
to “Plaintiff’s Original Petition and Application for Emergency Temporary
Restraining Order” for Cause No. 03-15-00215-CV has been forwarded to the
following via certified mail, return receipt requested and regular U.S. mail on this
6th day of May 2015:


      Via regular U.S. mail
      and CM/RRR# 7012 1640 0001 7114 6418
      James G. Minerve
      115 Saddle Blanket Trail
      Buda, Texas 78610

      ATTORNEYS FOR APPELLANT


                                              /s/ Mark D. Hopkins
                                             Mark D. Hopkins




                                       8
                               APPENDIX

       Exhibit “A”:   Final Judgment dated April 2, 2015

       Exhibit “B”:   Substitute Trustee’s Deed dated Aril 5, 2011

       Exhibit “C”:   Notice of Appeal dated April 9, 2015

       Exhibit “D”:   Surety Bond dated April 9, 2015

       Exhibit “E”:   Correspondence to the clerk and court reporter

       Exhibit “F”:   Deed Without Warranty dated April 4, 2011

       Exhibit “G”:   Deed of Trust dated October 30, 2003



	  




                                   9
  Exhibit ''A''
 Final Judgment
dated Apri12, 2015
                                      CAUSE NO. C~l-CV-15..000869

    FEDERAL NATIONAL MORTGAGE                            §
    ASSOCIATION AlfK/A FANNIE MAE,                       §
        P/Qintiff,                                       §
                                                         §
    v.                                                   §
                                                         §
    LENNY ACEVEDO AND ALL                                §
    OTHER OCCUPANTS OF 1108                              §
    FOX SPARROW COVE,                                    §
    PFLUGERVILLE, TEXAS 78660                            §
                                                         §
            Defendant(s).                                §                 TRAVIS COUNTY, TEXAS

                                                 JUDG~ENT


            Plaintiff, Federal National Mortgage Association a/k/a Fannie Mae ("Plaintiff'). appeared

    through its attorney of record. Defendants, Lenny Acevedo ("Defendant") and all other

    occupants of ll 08 Fox Sparrow Cove, Pflugerville, Texas 78660, appeared through counsel. The

    Court, having reviewed the pleadings and considered the testimony, exhibits and all other

    relevant evidence, is of the opinion that Plaintiff is entitled to the relief sought.

            IT IS ORDERED that Plaintiff is entitled to possession of the premises described in

    Plaintiff's Original Petition for Forcible Detainer, and have restitution, for which let writ issue, of

    the premises commonly known as 1108 Fox Sparrow Cove, Pflugerville, Texas 78660, and

    legally described, as:

            LOT 1, BLOCK C, KUEMPEL TRACT PHASE 3, SECTION FIVE, AN
            ADDITION IN TRAVIS COUNTY, TEXAS, ACCORDING TO THE PLAT
            OF RECORD IN VOLUME 2002, PAGE 318, TRAVIS COUNTY, TEXAS.

            IT IS FURTHER ORDERED that Plaintiff have and recover from Defendants

    reasonable attorney's fees at the trial court level in the amount of $1,000.00, which may be

    collected from the bond posted by defendant, if any, payable immediately by the Clerk of the
    Court upon presentation of this order, together with reasonable attorney's fees if the case is

    JUDGMENT
    H609·15/ Acevedo                                                                 Page 1




---------------------------------------
unsuccessfully appealed to the Courts of Appeal in the amount of $2,000.00, reasonable

attorney's fees if the case is unsuccessfully appealed on writ of error to the Supreme Court of

Texas in the amount of $3,500.00, and if writ is granted by the Supreme Court but the appeal is

unsuccessful, reasonable attorney fees in the amount of $2,500.00.

         IT IS FURTHER ORDERED that plaintiff recover from the Defendant(s) cost-, of

court, for which let execution issue.

         ALL RELIEF NOT EXPRESSLY GRANTED HEREIN IS DENIED.

         SIGNED this     Mday           o f ¥ - - ' 2015.
                                                        ______, \


SUBMITTED BY:




Coury M. Jacocks
State Bar No. 24014306
15000 Surveyor Blvd., Suite 100
Addison, Texas 75001
972-340-7961 (Phone)
972-341-0734 (Fax)
Email:   ~l_!r_yj@l?d!grQ_!!P-.C9ll).

ATTORNEY FOR PLAINTIFF




JUDGMENT
H609·1S/ Acevedo                                                          Page2
   Exhibit ''B''
Substitute Trustee's Deed
  dated AprilS, 2011
                                                                                                                                                     ~

                                                                                                                                             \))
                                                                                                                TRY
                                                                                                                           2011052994
                                                                                                                :i':PGS


 NOTICE OF CONFIDENTIAUTY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY
 REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY
 INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS
 FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER
 OR YOUR DRIVER'S LICENSE NUMBER.
 1108 .FOXSPABJWW COVE
 PFUJGERVIU.Il. rx 78&60
 S0919lOZ
 201100314016"66
                                                   SUBSTITUTE TRUSTEE'S DEED
 GRANIOR(S}:                                                               DEED OF TRUSI DATE: October 30, 2003
   l.ENNY ACEVEDO                                                          DATE OF SALE OF PROPERTY: Apn1 S, 2011

 ORIGINAL MOJU'GAGEE:
   MORluAGEELBCI'RONICIIEGIS1RATION SYSTEMS,
                                                                          TlMEOFSALE:__            lLIL_@JPM
                                                                          PlACE OF SALE OF PROP£RIY:
   INC. ("MERS'), AS NOMIN'EE
                                                                              '!HE lUlAR "SAI.l Yi'ORT" OF l1lB 11\AVIS COUNTY
                                                                              COURTHOUSS 1000 GUADALUPE S'I'REET, AUSTIN,
                                                                              TEXAS 18701, 0A 1HE PLACBDES!ONATED SYTHE
                                                                              COUNTY COMMISSIONERS COURT
 CURR.BN't MOlHGAGEE:                                                     GRANTEBIBUYER:
   BAC HOME LOANS st!RVICING, L:P, PitA                                     FEDEAAL NATIONAl. MORrGAGE ASSOCIATION, AJKIA
   COUNTRYWIDE HOME LOANS SERVICING lP                                      FANNIE MAE
MORTGAGE SEII,VICER:                                                      GRANTEE/BUYER'S MAILING ADDRESS:
 'IIACHOMELOANSSEaVICING,LP                                                 14221 !lAI.LASPIIRKWAY,#IOO
                                                                              PALLAS , TX 15254

                                                                          AMOUNT OF SALE: S .ft.:-~?JL !Q_.           ..
RECORD£0 IN:
   O.EJ\K'S F'lUi NO 2003260223
PROPERlY COUNTYILEGAL DESCJUPTION: TRAVIS
L01 1. BLOCK C. KUEMPEL TRACt PHASI! 3, SECTION FlVE. AN ADOI110N lN TRAVIS COL!NIY, l'l::XAS, ACCORDING
TO lHE PLAT Of RECORD IN VOLUME 2002, PAG£318, 'TRAVIS COUNlY, TEXAS.
Om110t oonveye4 tbe pn>pert)l to Trustee In trust to ......, poymeot ct !be Notr: Mmtgagoc. tbrough tile 'Mortgage s.,.;..,., doclll!ed that
Grantot ddimltod in pedonning tho obligal:ioDs of tho Deed of 1'nlst. Cumtnt Monpgcc of tho Notr:, through tho Mortgage Servic:er,
"""l Tmste10pQ'ty wore mailod, po!tellll!ld Jnod, ... mquiled by law. Subslitu!O TniSt~ sold
!he JlR>PCliY 11> BuyC', who -       tile hlgbost bidder at the publk auetlon, fbr amount of s.lo in tho m&~~~~er p,...,.;bcd by law. 'Ole su!Uocl
tale wos condllclcd 110 eerli« than l.l!J!IlAM 85 set fl>tlll in lho NOlie< of Subslitulo Trume's Sale IJ1d was CQllcluded within tm.e (!)hours
ct$llob time. All"''"""'· dutie> .,d obligations ofMortgagte wore lawfully l"'Jfom>od.
Sub$11111!0 l'rus!ee, subjoldenWon, JIUOl!S, sells and oonveyo to
Buyer, Buyer's heirt, exeeu1ot>.. ~ ,.......,..,. ot assigm tb!ever, tile ptt>perty "'S>'ther with an light< and ~
belongiDg to hove refet=:ed property AS IS wirlH>ut any            -sed
                                                                                                                  or implied Vo'ltrulties,
cxocpt 8$ to ........mies o! title, and henby conveys the proporty 11> tl>o p~ ar tile ~ OWII ri$1(, p~~n..ru to 1bo tonns of




:...--:::::= .......~~~~-
SfATE OF TEXAS
                                                     Substitute Tluslee

COUNTY OF WILUAMSON




                                                                                Printed N!nne ofNot;ay Publio




REIURNTO:
    BARRm DAFFIN FRAPPIER
   TUR.'illR & ENGEL, L.L P
   15000 SI>IVoyor Boulevard, Suite 100
    Addison. r ..... 7SOOI                                            IIIIBIImiiiiiiiiiUmiMIIIIDIDmlll~l~I~IIIW~m~ll
                                                                                                      STD20110031401606
     SobstitureTrustet'•llecd (~sl)
     SubT~C61Ioll'-IP'·C06'04a009)/Vot-19                                                                   ·-
                                                         STATEMENT OF FACTS
  1108 FOX SPARROW COVE                                                                                               BDFTENo: 20110031401666
  PFLUGERVILLE, 'IX 78660

  BEFORE ME. the undersigned authority on this dey petSonally appeared David Mulkay, known to me, who upon oa!h administered by me
  deposed and stated:

  L       I am a representative of the law fum BARRETT DAffiN PRA.PPIE!t TURl'lER & ENGEL, LLP in connection with the
          administralion offoreclozurc of !hat certain Deed ofTnlst or Security Jnstnmlent (''Deed of Trust") dated Oclobcr 30,2003, reoorded
          In CLERK'S PILE NO. 2003260223, Real Property Records, TRAvtS Cotlllty, TEXAS, executed by LENNY ACEVEDO
          ("Grantor").

 2        [ am making this affidavit based upon certain rely service or liS having condunQnthll.




STAIEOF
COUNTY OF
                        TEXAS
                        DALLAS
                                                         c~~-----·-·····-          APR 0 &2011
         Gii!CII under my hand and seal of office rhi~ -----· day of ·-----------·-·--· ,

         Notazy Seal:




                                                                               FILED AND RECORDED

                                                                                 ;}~2011052994
                                                                                            •       u      n:34     An
                                                                                       Apr- • 4 • 20
                                                                                                  !!ERNSTA: $20,.00
                                                                                                     ·,. county ct.,-1<
                                                                                     onna l)cB:eauvoJ. 1
                                                                                        TraY iS eounty TEXAS

Al'F!J:>AVIT· 1444
RETURN TO:
   BARRETT DAFFIN FRAPPIER
      11JRNER. & ENGEL, U.P
      J5000 Surveyor Boulevard, Suite l 00
      Addison, Texas ?SOOI
                                                                            llllllllmllOOUII ~WIIIII~IIII~Imlllllllllll~llllll~lm~
                                                                                                  STA2011003!401666
                                                                                                                                   II~~~ ~I liD
      All'"ld.ovit·ll•o:hl'Mt. ~ • (12JJ0/2010]/V  Exhibit ''C''
 Notice of Appeal
dated April 9, 2015
                               CAUSE NO. C-1-CV-15-000869

FEDERAL NATIONAL MORTGAGE                        §          IN THE COUNTY COURT
ASSOCIATON A/KIA FANNIE MAE                      §
     Plaintiff                                   §
                                                 §
v.                                               §
                                                 §          AT LAW N0.2
LENNY ACEVEDO and ALL                            §
OCCUPANTS OF 1108 FOX SPARROW                    §
COVE, PFLUGERVILLE, TEXAS 78660                  §
     Defendants.                                 §          TRAVIS COUNTY, TEXAS

                                    NOTICE OF APPEAL

       Lenny Acevedo notices this Court of his Notice of Appeal to the      3rd   Court of Appeals,

from the Judgment issued on April 21 entered in the clerk's record on April 6, 2015.



                                                            Respectfully submitted,




                                 CERTIFlCATE OF SERVICE

       I, the undersigned, hereby certify that a true and ·correct copy of the Notice of Appeal was
sent on April9, 2015 by U.S. Postal Service to:

       Mark D. Hopkins
       HOPKINS & WILLIAMS, PLLC
       12117 Bee Caves Rd., Suite 260
       Austin, Texas 78738
Exhibit ''D''
   Surety Bond
dated April 9, 2015
                             CAUSE NO. C-l-CV-15..000869

 FEDERAL NATIONAL MORTGAGE                 §         IN THE COUNTY COURT
 ASSOCIATION A/KIA FANNIE MAE              §
        Plaintiff                          §
                                           §
 v.                                        §
                                           §         ATLAWNO.l
 LENNY ACEVEDO and ALL                     §
 OCCUPANTS OF 1108 FOX SPARROW             §
 COVE, PFLUGERVILLE, TEXAS 78660           §
        Defendants.                        §         TRAVIS COUNTY, TEXAS

 KNOW ALL MEN BY THESE PRESENT,

 THAT, WHEREAS, judgment was rendered on the 2ndt day of April, 2015, in the

 County Court of Law #2 of Travis County and State of Texas, in favor of Federal

 National Mortgage Association and against Lenny Acevedo and all other

 Occupants in Cause No. C-1-CV-15-000869 for possession, from which judgment the

 said, Lenny Acev edo desires to appeal to the 3rd Court of Appeals ~t Austin,

 Texas.

 NOW THEREFORE,· I, the said appellant Lenny Acevedo, as principal, and

..$lcihMc   Mr.iy   and Ctn'l,ktmo &wyt/ as Sureties, acknowledge ourselves bound to

 ·pay to the Appellee Federal National Mortgage Association, the sum of $500.00,

 conditioned. that said appellB!lt shall prosecute his appeal to effect, and shall pay

 off and satisfy the judgment which may be rendered against him on said appeal.

 Witness our hands this qrl\ day of April9, 2015



          ~~-~
          LeACeVedo                            Principal
                                     Surety




The State ofTexas            }
                             }SS
County of Travis             }

                                AFFIDAVIT OF SURETY

l,~kf , do swear that I am worth, in my own right, at least the sum of
$500.00, after deducting from my property al1 that which is exempt by the

Constitution and Laws of the State from forced sale, and after the payment of all

my debts, and after satisfying all encumbrances upon my property which are

known to me; that I reside in Jf                                                otary Public of the State of Texas
The State of Texas                        }
                                          }SS
County of Travis                          }

                                     AFFIDAVIT OF SURETY

I, C,: ·\lgw.z ~4 do swear that I am worth, in my own right, at least the sum of

$500.00, after deducting from my property all that which is exempt by the

Constitution and Laws of the State from forced salef and after the payment of all

my debts, and after satisfying all encumbrances upon my property which are

known to me; that I am a property owner in                7fl.Av', ~        County and have

property in this State liable to execution worth said amount or more.




                                                            •   ~fl.            •    tl,
SWORN TO AND SUBSCRIBED BEFORE ME thts _-,_day of Apnl L,
                                                       0
                                                          2015.

               ktVIU tllRWIRfH
          kotarv PUblic, Sfote Of texas
            Mv C:omm!Uion bPlret
              October 21. 20n

                                                  _/

I hereby approve the foregoing Bond, this _            day of April, 2015



                                                 County Clerk
                                                                                        ACCTNOI                         **•9225




                      PAI ISO AUSTIN TX
                      000000006668 TX48036 Mar 31 ® 1:29pm
                 ·'surcharge 2 . oo
 MARll      ATM TXN FEE                                                                                                                         l.                                                so                                1.1.775.95
 MAA31      ATM•Wl'l'ID>RAWAiik..\i·                                                                                           -;·1,%~;~1.ti''~02                                              .oo                                  3.15'73. 95 .
                      PAl ISO AUSTIN TX
                 ·&   000000006169;;.'rX48036 Mar 31 ®'*1'i 29l!)llt:~:'•>~:"'I·'"'"· ·
                      Surcharge 2.00
·'MAR31·.' ATM        'Tl!Nc~FBB••!Jit74l> · -!tSXAOO · 03591~8.~.Q6'l,:Pll'tlUGERVIDLE·•TX·.·                                                              •·: < ~~i~.                                   :¥!;~        '""
              #          508900028974 12345678 Mar 30
'/ ,,.·;'1,90~0.0                         .   ··~500.00.              1196                       MAA30 ' " 1500.00
           •1Ui3                      MAttl3                            100.65 •ll93                                          MAR1.S                                    45.00            1197                        MAR30              1900.00

             1-------------------------------------------------------------------l
           • 1_,_y,;>                            ;;;;;;.iW.\:~to~·\lNfor·· ,,,,,.-, 'l'otal · 1
             I                                                                                                                    l        this period                           I    year-to-date                             I
             t Jlloltf4111•:-'1oi,~i!'".O....:i'!~/~.. t
             ITotal Overdraft Fees .•..•.•...•.•..• I                                                                                                                   o. oo I                                   o. oo I
            ·1-'l'otal Returned Item ·Pees "• •..•.,;.;. • .j                                                                                                    ·.'·>o.ool >·               ..,.,.               O;OOI
             1-----------------------------------·------------------------·------l
             ···-······-------------SUMMARY---------··------------                                                                                      /;,'

             Previous Balance as of 01 MARlS .....•                                                                                                .,~,~0
                                                                                                                                          "-·,;ti,· .. · .., . . ,
            Total of 12 Share Drafts for ........ ,                                                                                                         8422.65 -
            Total of 120 -Othe~ .J;>ebi-ts for ••.••••• ;~.                                                                                              . '9461-i-54' -
            Total of 18 Deposits for ............ .                                                                                                         1493.50 ..
             Total of 2 Othe-r tCl'edi te for . -:'7 ...... •                                                                                          \,,,-M--0.3 :eot .•

             Ending Balance as of                                            n MAR .-1~ ... .: ....                                                        1123!1.81

                      continued on page 12


                                                                                                                                                                                                                                             -c&ttiNDER
                                                                                                                                                                                                                                              ~lnsutedbyNCUA
Lenny Acevedo
1108 Fox Sparrow
Pflugerville, Texas 78660
April _, 2015



Dana DeBeauvoir
Travis County Clerk
Travis County Courthouse
1000 Guadalupe Street
Austin, Texas 78701-2328

                       RE:       Federal National Mortgage v. Lenny Acevedo,
                                 Cause No. C-1-CV-15-000869

Dear Ms. DeBeauvoir:

     This is to notice you that on this day I have appealed the Order issued in the County
CourtatLaw#2on~b           1
                             z
                             UlL .
        I request a copy of the clerk's record in the above styled case, in its entirety to be sent to
the 3rd Court of Appeals in conjunction with this appeal.

       I am including my Affidavit of Inability to Pay for the record costs.

                                                       Sincerely,
     Exhibit ''E''
Correspondence to the clerk
     and court reporter
Lenny Acevedo
1108 Fox Sparrow
Pflugerville, Texas 78660
April_, 2015



Amanda Anderson
Court Reporter
Travis County Courthouse
1000 Guadalupe Street, Room 211
Austin, Texas 78701-2328

                       RE:     Federal National Mortgage v. Lenny Acevedo,
                               Cause No. C-1-CV-15-000869

Dear .Ms. Anderson:

       This is to notice you that on      ·s day I have appealed the Order issued in the County
Court at Law #~on      ·          ~\


        I request a copy of the reporter's record in the above styled case, in its entirety to be sent
to the 3rd Court of Appeals in conjunction with this appeal.

        I am including my Affidavit of Inability to Pay for the record costs.

                                                       Sincerely,
Lenny Acevedo
1108 Fox Sparrow
Pflugerville, Texas 78660
April _, 2015



Dana DeBeauvoir
Travis County Clerk
Travis County Courthouse
1000 Guadalupe Street
Austin, Texas 78701-2328

                       RE:       Federal National Mortgage v. Lenny Acevedo,
                                 Cause No. C-1-CV-15-000869

Dear Ms. DeBeauvoir:

     This is to notice you that on this day I have appealed the Order issued in the County
CourtatLaw#2on;:rb        1
                             z
                             UlL ·
        I request a copy of the clerk's record in the above styled case, in its entirety to be sent to
the 3rd Court of Appeals in conjunction with this appeal.

       I am including my Affidavit of Inability to Pay for the record costs.

                                                       Sincerely,
  Exhibit ''F''
Deed Without Warranty
  dated April4, 2011
                                 Deed Without Warranty


Date:

Grantor: Leonard Acevedo

Grantor's Mailing Address: 1108 Fox Sparrow Cv.,          Pflugervill~ TX   78660


Grantee: John R.ady

Grantee's Mailing Address: 13276 N. HWY 183 #204 Austin, TX 78750


Consideration:

       Ten and no/100 Dollars ($10.00) and other good and valuable considerations the receipt of
which is hereby acknowledged.

Property: (including any improvements): 11307 Lake Dr. Austin, TX 78748

Legal Description: LOT 1, BLOCK C, KUEMPEL TRACT PHASE 3, SECTION FIVE, AN
ADDITION IN TRAVIS COUNTY, TEXAS, ACCORDING TO THE PLAT OF RECORD IN
VOLUME 2002, PAGE 318, TRAVIS COUNTY, TEXAS

Reservations of Conveyance:

        NONE

Exceptions to Conveyance:

        Subject to the easement.-------------------~------~---                                ·-




    This conveyance is intended to include any propertv interests obtained by after-acquired title.

    When the context requires, the singular nouns and pronouns include the plural.




    THE STATE OF TEXAS

    COUNTY OF WILLIAMSON

          This instrument was acknowledged before me on the 4th day of Am:il, 2011 by Leonard
    Acevedo known to me to be the person whose name is subscribed to the foregoing instrument and
    acknowledged to me that he executed the same for the purposes and consideration therein expressed.



                                                            !/       /
                                                                         ~------
                                                                              7     ~'.·
                                                  .----:ifv.,'
                                                     /~9'¥ARY
                                                               -~~- --
                                                                    PUBLIC OF THE STATE OF TEXAS




                                                                         e    KEVIN BIERWIRTH
                                                                              NOTARY PUBLIC
                                                                                State o1 Texas
                                                                             Comm. Exp. 0913012013




                                                               AFTER RECORDING RETURN TO:
                                                               John Rady
                                                               13276 Research Blvd #204
                                                               Austin, TX 78750




                                                       14
  Exhibit ''G''
    Deed of Trust
dated October 30, 2003
        _ _ _ _ _ _ _ _ _ _ tspa IJ


                                               DEED OF TRUST
                                                                       ~l000l57-0003l41354-1




        DBPINITIONS

        WOU!o USC) ''Trustee" i.s
        CTC ~ ESTATE SERVIC&S
        Trustee's ~is
        400 COUNTRYWIDE WA~, MS~ SV-88, SIMI V~LEY, CA 33065 ,                                                   .
        (E) "MERS" i$ Mortgage Electronic~ Syslcm.~. Tnc. MmS is a 8eflOOIIe rorpomdonlluu i3 acling
        solely as a no•lrlnoe ror Lender and Lt,nde;t's successms and assigns. MERS is a bellldiclllr7 under Uris
        Sceutity ~t. MERS is Q1&8!1izcd and aL'11ing uudec lhe laws of Delaware, mtd bas an ~ and
        telepllone numberOCP.O. BOlt 20:26, Flint, MI 48501-2026, ~l. (388) 6'/9-MERS.




        lE:XJISoSno"' Family.f'trnllle M-'l'roddle Mae UNIFOI!M INS'IRUMI9ll' WITH I\IBIS
                                                             ~1ol12                             ..,,_,_!;jt.
        0&,-«A(JX)!0005).01     CHt. (12101)(dj VMPMOI!TBAGEFORMs ·(80Q)S11-729t                            Fonn 3044 1101
        COWNA




                                                                                      92811110110t1Hl~A·
                                                                                                                    I
Austin Data Inc.            TH          ADI11909          TR         2003260223.001
                                                                                                                             47
                                                                                        47
                                                                              DOC ~0 f: 0000~597892910003
         (F) "Note" fll'"...!lll8 1he promi&SOI)' note signed by Bouower and daled OCTOBER 30, 2003   , The
         Note Rlates that 'Bormwet Owe! Lmdet
         ONE: RlJND.REtl F~F7ll ami THOUSAND FOUR BONDREO f'lnY IU'Id 00/100

         Dollln(U.S. $ 151, ~50. 00               ) plus interest. llwet bas promiBed to pay this debt in ~~ iuterest. any prepayment cl!atgell and lare c~
         due under~~~~ Note, ami aU l!lllliS due onder Ibis Sccl>rity Instnnnen1, pb>$1ntQe&!.
         (,l} "ltidets" meam ~ ~ 10 1bis Sllalri-cy ~t that li!C ~led by 'Borrower. The fol!Qwing
         Rid= are to be execuled by B1JI10IVCt [check box as applicable]:

          GiJ Adjuslablc !tate Ride!:
          0 BaliOOil Rider
                                           §     Condomlniom Rider
                                                 Planned Unit Development Rldet
                                                                                  §    Sccm~\1. Home Rider
                                                                                       1-4 Family Rider
          D VA RR!ct                             Biwccldy Pa}'l1l"ttt Ride; .          Otl1eo-(s)[specify)


         (J) "Applicable Law" means ai.J COIIttollinB: appliOOJ!c li:deml, SI8IC BDd local ~ teplalions,
         Old.ituwces IIQd adminislradvc rules and orders (lhaf. bay., the efteel of law) "" well JIS all applicable final,
         DDJioappealabJe jOOlcja] oplniODB,
         (K) "Colmnnn!ty Assodatioa Dues, .Fees, and ~enls" DIW18 all dues, ftce, ~ and odlcr
         chatges lllat ate Imposed on Boorower or tbe Pnlperty by a ~dominillnl ~lion, homeowners
         assoclllli fltQftcial i.nsllttnloo 10 debit or etOOit an
         oocoont. Snclt tl:m1 includes, bot is not limited 10, point-of-sale llBD&l'era, antoma!Dd Idler msochino
         l1'81:1$actlons,lt808fers iflitia!W by rdcphonc, wire b'IIDsfetll, aud Jm~DlXlallxl clcatilJgbouae lm1SfcrB..
         (M} "Escrow Items" means Clrosc: itam that are dtscn'bcd in Sectioo 3.
          (l'Q "MiseEIIaneoos ProcEeds" Jllcans any co.mpe11S31loQ, ""'11lemoll, award of damlq:es, 0l@C loan" even lf the !.om      not qualify as a "fedenllly n:lated IIKlm~wer'' mtm~&                   party that has !!alren title to lhc. Propeny; '11helhcc or
          not that Jllll'tY hiiJliiSSillllCd:Borrowel's obligations  llleNotcand/orlhi&Seo;urity lll811'11tfte1!t.

          TRANSFER OF RIOETS IN 'l'RE PROPERTY
          The bcndicia;:y of thit Sc:curity I,..U1lmeDt i$ MERS       el.y a$ nominee f(l( Lendnr and J..cQda's sucoess:orw
          and assigns) and !he Sllcce.sliO!ll ll!ld assigng of MER . This Socurity l'nslnlmenl secure.,- to Lcodcr; (0 th~
          ropii)'DlCnt of the Lou.. AAd all .renewals. ~lcositms · modificstiements llhdet this            ty ln!llrmrltOt and the Note. For !hi$ pmpose.
          Booower inevocably granmaod convey~ to 'l'nlstlOe,          trnst, with poi"Q' of sale, tile rollowinr dewibcd:
          property located in the
                                 COONl'¥                         of                         TRA\>lS
                        rr1J>O orR                                                                               DOC ID J: 00004591892810003
         !.01: l, BI.OCK C, KOEMPEL TRACT PHASB 3, SEC:riON FIVE, 1\N Al}DITIOII IN
         TRAVIS COUNTY, TEXAS, ACCORDING 'lO IliB PLAT OF RBCORD IN VOLOME 2002,
         PA~    316, TRAVIS COUNIY, :rEXAS.




         Parcel IDNurnber: 02784001340000                      whl~h currently has !be add.R:ss of
                                1108 FOX SPARROW COVE, PFLUGERVILLE
                                                          {8-.!Ciey]
         Teus       7B660        {"Propc:rty Address"):
                    (ZipCadoJ

               TOGBIHBR WITH all the lmprovemems oow ot bereafter ~ on lbc propc.tty. and all oa~~emeniS,
         appartc-, and fixtures now <>r hc=oftet a port of me property. All repl3c......,la ancnt. All of the C(lregoing ig retcaod 10 in thi& Secmity Lt$tmment as the
         "Property." Borrower undemands an!l agrees !hal MBRS llokls Ollly lepllill\liO t!Je inlcRSb; granted by
         BDtrOWe:r iJl iiU$ Se=ity Jnstrome!Jl, but, if neeessaey 10 comply ll'ith law t1r CIISiom, MERS (as noroiuee for
         Lc:nder 8lld Lender., socccnom and    amans}    has !he right 10 exertiae aoy or all of those inb"eSIB, including.
         but Pot limited 10, tbe ~b~ 10 furecla;e and sen the PmpGrty: ;nul 10 lab any act!On required of Lender
         including, but not limited 10, reJcM.iog Md l l'dndpal, !Dterut. Escrow Items, Prepapuent Chsrp;, and Late Clmges.
         Borrower shall po)' when due lh" pl\n~ or, and intctm. 00. 1bo deb\ ""idenived by Lcndcc as payment under the Note or Ibis
         Security l'nslrument is rctumcd to Lender UDpllid, Lender may n:qnitc lhaL any or all soboeqncnt paymen18
         due Wider Jhc Note and this ~ty lnslnlulel:ll be mado in on~ or more or tlK: :following furm:l, as J!Gicc!Ql.
         by Leodcr. (a) cash; {b} money Older; (c) ce.nirJed check, baJik: meet. ~B dtcck or cashiets chock.
         provided any Sllch cbe>ck .is dlaw.t upon an 1nstin1tlon wltolle deposirs all> inlllltcd by a fcdctal ;~gcncy,
         lmtnanentaUI)', or ~mllty; or (d) I'!JecltOnic Ponds TlllllBf'er.
               Paylnenl!l are deenlcd received by Lcndct wheJI rcecived at !he Joca!ion desiBQatcd ill tbe Note or at
         ruch other loeation DB may btl deaigJ>atod by Leoder In ~ec with lhc ~ provisiom in S«6on 15.
         Lmdcc lll!ly -        my payment a: plflial p!!yntdes row I either apply mch funds
         or rctum them to Borrower, If not applied earlier, Slleh lwxfs wiU bo appllod to t1ze Qlllltanding principal
         balance under 111& Nom immedlately prior 10 f~~ No offse~ or claim which Bonowe:r migbL bave
         now or in me fulUI'Il against.Leuder shaD relieve Boxrower from making J)ll)'lll""UI\M unc1e1 !he Nme and
         this Security l~ or pcrf'orming !he coverultllll and aa=tnenl8 secured by this Security Instrumem.
               2. Appllmlioo> of Paymenra or Procetda. E:l!cept >1B olhetwise de3cribec! m Ibis Section 2, aU
         paymMI:! aocepted and applied by Lendtt shall llC apPlied in the following Oldef of pdorlty: (a} mrerest doe
         under !he Note; {b)~ duo UIIdcr the llo'ole; (c) amoUR\!! due. under Scclion 3. Such ~IS sh!JD be
         applied to w doe under !his sc:cmily ftl31rumert~ Mel th(;n to
         nx!l~Ge the priociplll bBIIIJice of the Not¢.




Austin Data Inc.           TH       ADI11909               TR      2003260223.003
                                                                                                                              49
                                                                                       49
                                                                                    DOC ID f: 000045~7892810003
                 If Lc:mler =!Yes a payment li:om Bonowez for a dcfmquent Pc:rlod.l~: Payment wflicfl includes a
         Sllfficient emmmt topsy any laic cbaq:e due:. the payment may be applied to lbt> delinqnellt payma~t 8lld the
         !aLe cfuuxe. It momlhm one Petiodie Payment is oufalallding, LePclcr lll!l)' apply any JIIIYmenl s=ivcd from
         Bonowct to the n:peymcnt of llw Periodic Pa)'tllCllt!! if, 1111d to llHl exte111 thai, each payrnea1 can be paid i11
         fi:lll. To lhe ex:leilt thai any excess exiSIS afler rbe payment Is appii.cd to ~ lillt payme:nt of one ot mom
         Paiodie Paymet~ts, rucll ellte3S me,y be app1ied to any tare charges due. Vollmlllry prepaymmrs sball be
         applied. fim to any prepayment chalge& and lhelles described in. die Note.
                 Any appl.!couioa af paytllel1IS, ioswsru;e praoeed&, or Mil!collanecus Pt=dato principal du¢ \11\dcr lhe
          Note sballllOI oxtcnd or JlOSipoDe die dut> date. or c:ltaJ1ge lhe amollllt, of the. Periodic' Pll)'ll'IIC!lb.
                 3. FlmdB fOr &trow Uems. Boaower- sflall ,lillY to Lender on lhc day Periodic Paymenls are dill! aoder
          \he Nole, 1llltlllhe ~ is paid iD full, a ll1lln (the "Pllnd&") to provide for payment of amouniS due for. (a)
          w:es IU1d ~ts and olhu items which can atlllin priority ovec thil Secruity !Dstmment as a llen or
         CllCIIIDbmn'lll11S, t11111 are then teqnlred
           wulet" tlW; Scclion 3.
                   Le!lder =Y· al any lime, collect omd llold Fttnds in an lllfiOliJ\t (ll) sutllcient to pennit I..e:ndc:r to apply
           llio F11Dds at lbc time specifu;d 1ll1Jio:t JtESPA, and {b) not to ac;mJille m.a:dmum lll1lOIIIIt a kntlel" an
           require under RESP A. LaKier sllalJ t:~limate tile· amount of Flmds due on tbe basis llf ~ dalll and
           reasonable e.¢mates of expenditure& of future ~w Items or odl.lrwii1C in aOCOtllancc wllh Appl!cablc
          taw.                                                  .
                Tho Funds shall be beld iD 1111 instiNtlon wlulse dcpcsim                 =
                                                                                         insured by a federal agency,
          ituUunlnd8, anmJ!IIly
          anal)I2Dlg the ""CTCW a Funds, Lcoldet shall not be teqnlrA. If thc:~e Is a sbor1age of Plmds ~d in llllaUW, BlJ
         defined Ullder RBSPA, Lender shall notify BOil"OwCO" "" ~ by RaSPA, and BortO'Im" shalf pay 10
          Lender tlte amount neeessary ID make \1f' tbc shortage in IICCiltlfarlcc wilh RESPA, but in no more !han 12
         montllly paymentt.. lf th= is ~ defleiency of Piands beld in esctOW, as defined under RBSPA, Leodef sllall
         notify Bom:lwer as m:jllired bylU!SPA, andBonowersball pay 10 Lender the 81ll0Wltnec=ary to make up
         lfle deficlcmy in llCICOidanco widt RBSPA, bat in no rnom lfllm 12 monlhly pa~IS.
               Upon paynltll.t in full of all sums secured by Uris Secority Insuwnent. LeudU shalf ptOmptl)' refuad to
         Bonuwer any Pund3 held by .Lendel'.
               4. Chargee; Lienol. B!lmlwer sllall pay all taxes, ass~ ~. lines, and impositiOnS
          attributable 10 the Prqlerty which can I!Jifl1ft priority oyer this ~ty Instrument, leuchoid pA)'Dielll$ or
          ground renlll on lbe Propc:dy. if 3JI)', and Comnumlty Associalion Does, Fees. and A&fessments, if 81lf. To
          tile elCdizlss are pending. bill oaly llll!il such proceedings are
          c:ond.udecl: or (c) se                                                                                     DOC ID t: 000045~7892810003
         C3ll   :utain prillrity over !hiS Security lnatrumeot. Len(!rr lllliY give Borrower a notice identifying the lien..
          Wltbin 10 day$ of lhe~ on wlddl tb$; no!lcc is given. Bmrowa: shall satisfY the lien or m one ormo:c
          of lhe actions set fort.lubove in litis Section 4.
                  lendec mny Jeqllire 11orrowtt 10 91JY a on&-15111!: chaewals of such polid...s sball !Jc sabje(:t 10 L.enda'!i
           right 10 disappro~ J\Uch policies, &ball include a ~1atldard mo;tgagc clau.e, and shall 1\111\\c Lender u
           mortgQgec and/or as a11 edditinnal 1081: payee. LeOOer slWl bave tile right to hold dlc pollcies and =cwal
           =tlti~es. If Lendr Law
           cequi~tt~ in!l:reSI lo be paid on sncb insurance ptocccds, Lett~ sball not be Jtqoircd 10 p~y Botrowec any
            inlerl>St or earnings on such proceed&. Pees fDr public adjulllcn, or olbcf dtlrd parties, rtlalned by Bonowcr
           ahaa not !Jc paid out of the~ proceeds and sbaJ.I be the sole obligation o1 Borrower. If lhe lellto1111ion
            or repair is not ec:ooomically feasible or Lender"B seourity would be leSSCDed, tl1o imunlnc:c ~ 611all be
            applied to the 8!lml< ~ by tbi$ Se.mrl!,y lnstnJmcnt. whether 0t: not !1om due. with me txc:cs!J, if any,
            paid 10 Borrower. Such iiiS!Irance proQCCds sbiiU be applie4 in tile Ol(!er provided for in Section 2.
                   If Boll'Ower abandons lite Propaty, I..cnder rna7 file,~ and seale any availab~ insunlnce claim
            aod relllled martea~..lf :BOJl'Ower docs not respond within 30 day& to a llOllce fit>~ righl8 to BIIY insurance: proc=1s ill an ammmt
           'POt to e:o:ceed Ute amounw unpaid under Ute Note or thili S=rlty l118111nlleD!, and (b) any adler of :Borrower's
           rights (0\ho:r than !he right to .....y refuti or uncatlled pmniuma paid by BDIIOWC:f} umlel' all ~
           polictas covering the Property, insofar as sw:lt .righiS IUe applicable to the ecvornge of the I>ropeny. Under
           IIlli)' usc: the insurance proceeds eitbe.- 10 repair or resmn: the Propclty or to pay amounts llllpilid Ulllkr llle
           No~ or thl3 S~ lnBinllllet1t, whclber or not lhen due.
                _ 6. O~DQ·. Borrower slmU occupy, eslDbllllh, lind usa lhe Propmy as Borrower's prilicipal
           lC8idc:nce wilhw 60                                                                                    ooc ro 1:       000045916926~Q003
              7.    ~BI:i®, Mainii!U:all(!e IIBfl Prolei:Uoo llf the !'ropertr. ~ Bnm:lwer d!all not
         dllSII'Oy, damage cr impair tile Property, allow lhc Property ID detcrilmUc or commit wasre on die l'xapcrty".
         Whelllwt:r >ilaU molntain lbt Pmpe:ly in tJtdtt to
         prevent lbe Propa'l)' from dewiOI'llling or ~ ia valoe doe i!J irll comlition. UD!es~ it i3 detcrminal
         JllllSU8llt to Section S lhat repair or ~WC~J'll(ion is not ~noruicalfy feasible. Jlon'Ow~ s/WI promptly repair
         llle Propc:t~y if damaged to avoid lilnller dererlomlltlll or damage. If lnsllll8ICC or CDJJmlwet's LoJm Appliealioo. Bonowct tltaiJ bl: in deflrult if, during me Loan applit:alkm process,
         Borrower or any pel'Atlm or enlilies acting at !:he dlrecllon of Botrow1:t « with Borrower's k:nowledge or
         con.~t gavo ma~!y lil.lflc, misleading, or in=terial tqlrcaeullllions iQclude, bill
         me not limited 10, rq>rere~~lalions Q>llccminll lklnowct$ ~of tbe Propcny as Borrower's pri~
         residence.
               !1, Pl'9lpccy, probate, ror oondelll!I!IIWn w fodcl!ure, for
         en~ement of a lien which may alllliu priority oVer !his Semuity motnnne12t ex to enforce lawg ot
         ~~lions}, or (c) Bonowt.r has abtitlc!oned me l'rojlq:llliMg the
         Property, Lender's actiODS can include, bllt an: llO\ limited !o; (a} :paying lilly 8\IIJl8 ~by a lieu which
         has priority~ Dlis Scau:ity Insl:nJI'Oelll; (b) appearing in eoun; aDd (e~ paying reasollllble attomeys' fce111D
         ~t its ii!W'Cst in tho Ptopeny and/or righQ under Ibis S=lri!y Instromenl, ill: Ibis Stction 9, Lcndet doe.f cot have to do so lllld is 110\ undef lillY duty or
          oliligaljon 10 do $0, It is ~ lbat Lcodcs ~ no liability for not tail:ns lillY ot all at:tion.~ aulhOrb:cd
         under tlba Scc:tion 9.
                Any SD101.111l$ disbm$td by l...eodet u11d::o' liW Scctioo ~ shall beeo~ lldditiol:lal dell\ Qf Borrow~:~'
          seaucd by this Security l'nstru dale of
          disbnzsement and shall be payalilc, Mth such ~ upou tl01io11 from Lcndor to 'liorrower n:qll¢$1.ing
          ~t.
                  lf Ibis Sccwity hlsttwnent is on a lcsscllol~. Botrower sball comply w;lb all ~ prtlvi.~ of 1111' lease.
          If B0nowcr ~ell llle 6tlc lo lhl; Property, tbe leasc:liold and tile ftc ti!lc slltlll not roe::ge Wiles$ Leader
          ~to the metger iu writing.
                  10. Morfga&e ~te. ff Lender .requjred Mortgage !DSillllllCC as a o;ondhioo of moklng tbe Loan.
          BQnower shall Plll' !he premiums n:quired to maintain !he M0lf81lgt Ia~ in dftct. If, fot any teasoa,
          tbe Mortgage Jn.,~UaMC CO\'Crllgc required by Lender ceases 10 be available froru lhwcc oC the Mangagc Iru;wance prcvioaaly in etfecl, from an altematc mu«gage ll\B\ltet
          oelocred by Lendet. If BUbslll1ltla!ly equivalent Mongago lnsunmo:: covemgo is not available, Borrower &ball
          ~ to pay 10 Leader lhc amount of tbe sepanueJy designated payments that were due wflen ~
          iiiS\Il'&M\C COVWithsllmding the fact tha.l lhe Loan l9 ultimalely Pllld in full. and lewler mall not be rcu} provided by &II insurer
          ReJected by Lender again becomes availabk, is obtained, and Lend~:~: requires Scpa!lllely dcslgoated
          payments towatd Ule premiums for Mongage IllSlllmH:C.. 1f Lemler requiml. Mortgage IllSili3JIC» as a
          C()lldition or lll                                                                                    00C ID f: 00004597892810003
              Mon~            l.nJnmtce rc:imbnJOcS Undet (or any entity tbBl purcllaSeS die Note) !or certain l0l$CS lt may
         inrut if Bomwe.r docs JlQI rep~zy tbc Loan SIS ~· Borrower is 1101 a party 10 the Mortgage ftm~ta~JCC.
                 Mortgage insoren~ evalu!IIC: lllcir !O!al risk on all sucll insumnce ln farce li:om lim: 10 lime, and may
         cnller lnto a~ts with OlhJ:l" partie$ dial share or mOOil)' !heir rlslc, or rc, in exchange
          for sharing Ot modifying tbc mortgage insurer's risk, or ~tlncing ~ lf S1lIDit
          IJonool\'er will owe for Morqage lll51lrante, a'll d tJtey w.IIIIOf e~~litle Bormwer to any rel'and.
                  (b) Ar13 GUth ~ w!II not attec:1 the tigbls BS!Oralion or rc:pair is t;OO!Iomlcally feasiblo and Lendcr'll sc:ou:rity i.~ notl=ecL Daring
          8llCb repalr mcll'CS(I)Ia!i011 period. l..endcr shall have the Light 10 hold suclt M'J>~CeUBni:OUS Proceeds Wllil
           LenYided the.l ""ch inspoction ~;hall be ..nck:ttaken prmnpdy. Lc>ldet may pay f« !be rq\al!S and
           n:ston~don ill a ~lnsle dil5.~t 01' in a ~elies of pi"Ogrell$ payments as the W'()l'i; iR CQmPlelled. Unless 1111
           agreement Is made in wriling or Applicable Law ,mquireB lnll:rc:st to be paid oa suCh M'm:ell811t011s
           Pl()Cil(ds, Lcotll:r :shall not be teQDin:d to pay Botrower any intt:resl 0! earnings oo web Mi5ccllaneous
           Pro=rls. rt the tcSIX!mlion or ropair i$ not ccononncauy feasil)le or Lender's ~ worud be ICS5C!1ed, the
           Misooll&nc:tllJ~ Proceeds shBD be applied 10 lhe SUID3 secored by Ibis Secwity hls1rllmf:jll, wb~ or not
           tben doe, wiUilbe excess, if any, paid 10 Borrowe.-. S11cb Jdi51:Cl!aneoua l'rocecd9 shall be appli~ ill Uie
           order proy'idcdforio Section 2.
                  Jn the evem of a to1111 mldog, deslrucUon, or loss in 'lllloe of !he Property, the MiscellaQeoll5l'loceeds
           shall be applied to lllc SIDnS sccuted by lhis Security JIIB!nlmCJ11. whcth~ Ot' not !hen due, with dte .,xceas, if
           111\y, paid lo Borrower.
                   In lllc evMt of 11 fl'U1ial taking, dtstrocllon, or 1001 ln val111> of !bc PropertY mwbich the fair mm'lie!
           wlue of the Property immediately bcf01e lbc plllliaiJaklng. de81mclion, or Joss in value is tqual ro 01 gJQter
           tllBn lho aOIOUllt of tbc sums secured by Ibis Security Instrument l01111ediately bet= me partial taking.
           desttuc!loll, or fOSB in value. llllles.'! Borrower and Lender olbcrwiee agrco mwriting. tbc SlllD! 8C'CUfCd. by
           !his Security Inslrament .shall be r:educcd by the 80l0Wit of IW Mit=llancous ~ mulliplied by the
           following flllclion: (a) the lOla! amoun~ Qf llle r;mus sccnred immedh!ltlly before 111e partial ll!ki~~g,
           desrruclioa, or loss in value divided by (b) tbe fait ID!Irht Yl1lue o!' dle Propelty immtdialely before the
           pani&J lak.ing, dt$lruc1i011, or fa;s in V!lluo. Any b>allldCC slmll be pai~ to Bmrowet.
                   ln lbc ev011~ oi a parlial taking, ~lion, or losiJ in valoe of Ibe Pn>porty in whiCb lbo fait Ullld:et
           value o!' 11u> P'l'upcJrt)' immedla1ely bcfon: lite partial taking, destmctlon, or 101101 in value is less IbM the
           DIDiltlnl or lhe S!lDlS lieCllllCd imrnedialcly before me psnlal taki11g, dcstnlCiiol>, or lOss in value, 'llllles3
                                                      m
           Boaower arul Lender orhcrwise agree wtiliDg, the M'tS~ l\'Occcdx shall be aPPlied 10 the smns
           .can-ed by Ibis Stcurity hmrnmenl wbelhcr or not the BIIDJS lltC then dac.
                   lf the l.>ropeny is a~ by ~.or ~ aflel!IO!iol: by LeAder to Borrower !hal tile Opposiag
           Party (a& dcfiood m!he~ sentom:C) of&nl to make llll award to mile 11 claim lOr~ !1onower flUb
           to respond to Lender wilhin 30 4a}'ll af£t:r the dllte the JJOtice is giYaJ, LenOCUae                                                                                    DOC ID 4: 00004597892810003
                All Micellaneou& Procet:ds that 11<<> not applied 1D tc:o10r11tion or repair of tho Ptopeey &1!1111 be epplicd
         itl the order p10vided for in Se!:tiOil 2.
                11. Bortvwer Not Released; J!'orbe.n'ance By Lender Not a Waiver. &tenSion ot !he time !or
         paymen1 or moc!llicalion of amOltization of~~~~ sums iiOC1.I!Cd by this Scturi!y lnstnnnont gmrucd b,- Lc~det
         10 .B01rower or any Sucussor in Intcresl of Bom>wu sball not opelllle Ul rclea~ ~ liability of'Borrowu or
         any Sut:CO$SOIS in Interest of Bo;rowcr. Lcndct Mall net be requirtd 10 rom- ~og& against: 111lY
         Succcasor in l'ntcN&t of Booowcr ar 10 refuse to ex lend time !or PllYil'l'lrt at othuwisc modify ~lion
         of !be Slm'l3 =11!00 by lhls Sccority Jn:itnunC UI(JUtlt men due, shall not bo a waivcc or or preclude the
         exen:lse of any light 0t remedy.
                U. Joint allll Smll'lll L.bddl.ily; Co-slgueal; SUca85otS aod Assig!IS' Bound. Borrower covenaniS
         and BgrCe~Jiflat Bom>wet's obligatlons and liability 8ball II$ joint and se.oeral. However, any BO!IOWcr wbo
         co-sigas tlli8 Seauity Insliiiment bur does net ~ tile Note (a •oo-sigocl"): (a) is co-signing !lliB
         Sec:utity lnslromenl only to ~ gt!llll and ronvey lbe co-signer'R inlM:St iD the ProJli!I!Y under tile
         IC~lil$ of this Scauity Ins~ (b) is PQI petSOillllly obligated 1ll pay the swns =wed by this Sel:urily
         fnslnuneor.; ond (c)J!3lCCS lila! Lend« and ooyolherBmrowercan agn:c to mend, mod'lty, fotbcarorraakc
         any JlQCOilUDOdati~ witll ~ 10 the: !M»t of tlll8 Security lll$ltllt0Ctlt or dte Nose wi1ho»t the oo-algnc:r's
         eonmmt.
              Subject 1o !he provisions of SccliOn l &, any SnCwer's rights and bcncfiur under this Secwny Jnstrument. Boaower sh>lll liOt be rcl~ from
         B(U20'1Yet's obligaticms and liability under tbis Security flll!!mmenl nnle&'l Lerulcr agn~CB 10 such .rclea.w in
         writing, The covenants and ~ts of tbls Security J~! sball bitxl (e~l tiS provided Section                    m
         20) and bendit lhf; ~ &fld essigna of Lender.
               14. Loan Charges. Lender may dlarge Booower t'ee8 foe servi~ periOIIIII=d itl connoc!lon wltll
         Bonowet's ddlllll~ Cr:rr lhe JllllPO$O oC Jl!Qiectinr l.c!det's ll\tere8t in !be Propoey and righla under this
         Secorlty lmtnml::nt, I!ICludi:ng, bel not limited ro, attom<>ys' fees. property inspection and va.'ut.tiOtl !t1es. In
         ~d 10 any Otbt(' fees. lbc: absence of eeo:pn>.~ aulhoril}' in Ibis S~ity ImuumcuL lo d1atgc a ~fie fee
         10 BO a law wbioh scrs maximum loan cfte.rges, and that law is fulafiy interprel::d &o
         that !he in~ or odler loaa chatgcs adleUe(:tion wilh !he Loan exceed the
         pcnni1tcd llmiiS, !ben: (li} any sach loan charge slutll be reduocd by ~ ll!llO\IIIt necessay 10 reduce lbe
         c:hargc; to ~ pc;nnii~M. limit; and (b) My SUJ'IIs emacy collected ftom Bonowcr which e:13}' clJoose Ill make 1hi8 rafilRd by rcdul:ing tho Jlrim:ipal owed
         Wldc:r lhc NOie or by making 11 direct peymen1 10 Bmrower. if a refund redllCCi prlm;ipal. the rcducdoll will
         be ~ ~ a partial prepayment witbollt any prepaymenL charge (whclher or nQt a JNCP8YJllf:l1t o;lwge is
         provided for unlkr !he NQte). BorroW«'s ~ptame ot a:ny well zc(imd made by di=t payment 10
         l!on:uwcr will eons:ti!LIIil a waiver of any right afac::tion.Booower might haYeaming ootot $1Cb ovctdlii!&C·
               15. Noticet;. All OOiio:s   an-   by Bonnwer or Lemler In WPneclion with !his Security lns!Iwncnt ntust
          be in wrlllng. Aey nOlice 10 Bonowcr itl COIUltlCtion wllb lllb SOCII.rity ln8trumcnr sball be deemed 10 have
          been given !C BQn'ower wh¢1> mailed by fimt clno& o>ail or wllcn actually dellvercd to llonower'a notice
          addrcas \f scat by otlter aJC:allS. Notico to any one Borrower shall consthute notioe Ill all :Bon:et\\'C{£ unleliS
          .Applicable Law expressly l'eqUi.:es othcrwi~ 1be lltlllce address :sllall be the Propeny Address um=
          .Borrower has d~ted a substitute nolilble ~w r•r=ent
          will sali$fy tJie ~Oil(llug ~lllllderllliBSeeudty 1~1.
               16. Governing La~ Severability; Rule.ct or it might be silt>~~, but
          su~ .Uenee sballno\ be                                                                                       OOC IO t: 00004597992810003
              17. BDrtVvrer's CoPf. BOCI'Owcr &htill. be given one copy cfthe Na~e 3lld oftllisS=nity ln&n\lme'IIL
              18. 'l'nu!ifer Of tbe Property Cl1' a Benefidml lnlen!st In BOlTIIwer. As ured in lflls Soction 18,
         "Int=t in !he PropeltY" means any legal or bcneticiallnt~t Jn lh~ Propcey, Jncluaing, but not limited to,
         diose beneficial int.M:sts IIl!IISfem:d in a band toe deOO, O l - /Dt deed. inBial.IITl occordance with Sel:lion 15
         wilbln 'Mtich Bor.rowet Dltlllt pay alllMIIS &eC1ItOO by Ibis Security JilstMncnt.lfBoaowcr llrils 10 pay these
         sums ptiot 10 lhe e.xpil'!!liOII of lhia geriod, Lender may invoke any N=metfit.ol J)tnnilted b)' !Ills Security
         It~sttumeot   without foo:thcrnotice or demand on BotroW('t.
                  19, Borrowm'll Right Co RuiDBfale After Aecdera&n. U Iloaowe. meets cenaJn corufiliOPS,
         Borcower shall have the 1ighl: In have enforcement of Ibis Sccv.dty hJ-ent disconllnned at any lime prlor
         tD lhe cadiest Df: (a) live days be.fOR' sale of lhe Piope:ty punmanl 10 lliiT power of SOllo contained in this
         Security Jmlnmlent; (b) sud! otbet period             a.' App1icablc Law might spccll'y for 1be taminallor! of
         "6()1ll)wez'a right m reinlllatc; or (c) em.y or a judgroa~t llllfcreinJ Ibis St:eor\ty hl..'nlllllly or cality; or {d) Bl~c Plmds Tr.msfer. Upoo rein.statemr:at
          by Borrower, this Security ln&fniDICnt and obliptio.os ~d hereby sballiCillBin fully ~vc liB if no
          acooJCtllliooluld occurred. Howe"Yer, this right 10 rcinstata sball not apply in die cane of aculeraticmtmder
          Section Ill.
                   :ro.. Sale of Note; CJumge of Loon: Sel:"rittt; Notice of Grievam:e. 'lllo N01e or a pan1al intcr=st in lite
          Note (togelhel: with dlis Seauity lnalromcnt) t:a11 lle 110ld one or more times 1'6thout prior DDilec 10
          BotrOwer. A sale might resPII in a change in lhe entity (known"" llle "'Loan Scrviccr") that co!Jecl! Periodic
          Paymc>11S due undCt lllc N01e ami Ibis Security Jru;IIlimcllt and pafonm olbe!: m0t1g3gc loan scrvicitrg
          obfisatlon$ uadez the Note, thin Security Instrument, and Applicahle Law. There also migbt be oae or motlccr, the awcr will
          ~ with me. Loan Servi period llilcr the giving of such notice to take c:orrceUvc aclion. If Applicable
           t.aw provideG a ti~ peOOd which muat a.lap$0 befure cttUrin action can bc.laken, that time period will be
          dcclncd to be ~90nllble for pwposes of this paragrnplt. The notioo of accdet>~tion and opportunlty to rore
          given 1o Bono..,... pllt5ll8nl to Se satisfy !lie notke and OJljiOltW1.ity 10 lako COJroetive accioJI provis~ of this
          Section 20.
                   21. Hazardous SldJBlantcS. As used m Ibis Sccli011 21: (a) "H.azatllous Su~· are thooc
          substances defllled as IOltie or hazrudous subslance.o;, poUul:lnlll. ot -           by EnYirontucnlal t.mv and 111e
           following mb&lllllc:es: gasoline, kerosene, other flanlmabJc or lm.lc pclrolewn pll)dntt                                                                               DOC to f: 00004537892810003
               llotmWI:t' sball not cause or penni! the pielencc, use. disposal. storage, o.r release of any Hmwdous
         Snb$tanccs, or threatM ID !dcase any Haurdous: Subsla~S. on OI in the Propeey. Borrower 8ball not do,
         nor allow ooyooe else 10 do, anytbing at:fectUig !he Property (a) 1~111 is in ~ of any l!lion., in accordance with Ellvlronmentld l.llw, Notbing bezdn sllall cre&~e any ob.liga!ion on
         Lender for an &vitonmcnlal Cleantlp.

               NON..tJNIFORM COVENANTS. Ronow« and Lender further covcrurnt and agree 1111 follows:
               U. A~OII; ~eg. Leuder &baU sire notk:e CO Borrower prior CO Ation followiD&
         ~!on-ower's ~ or any oov-at or agrtt:mtllt ln 1hil So=\it;y hJsttoumetd (bu.t il<>l prior to
         aelllelerafion aader Sedion 111 nnless AJ>pliable Law p~ olhenotse). The nGI:iell («} that failure ID wre the
         del'mlt on or before fhe date specified in the 1101ice will result i:a ~Ci011 of ~be SlimS ~ by
         this Security wtnnneul and sale ol: the .l'ropa1y, The POllee ihalii\JI1bel' i~ Borrower ol the
         rigllt 10 reiastate afte:l' aVided by AppliCable
         Law. l..el>der sbaU m111111 ClOJIY Qf lhe notice to Bonnwedn the miUIIler' !lft8CI'Ibed by Applialbk Law.
         Sale shall be lllBde al public Velllle. The sale JIIDit begib at the time Btl! led in lh~ aoliee of sale 01' not
         biter than thNe I!Qurs after tbat time and betwten die !lours q( l61Lm. lind 4 p.m. on the fint Tuesdliy
                                                                                                            rw
         or the ll1lliUII. !loi'I'O'I'rel' a'llthodres 'l'rll8tee to iH!ll fhe l'roper1;f 1o the higllest. bidder cash in one OI'
         llWte pal'eels aud fD any or-der l'niBtee de1erminos. Lemler Ol' lis de!ligrule may~ !be Ptoperly
         atanysale.
             '1'mstee sbalJ deli>= t.o !be purdi-.-Tl:asla:'s deeO . 'l'ro6lee &ball
         appU< tb0 p~ee'DS"' of the sate, Ioclnlting, hut not
         lin>itecl to, reaaoaahle T.-vatee'll siMI. a~torne:ys• (011$1 (b) 10 aD SlDtl!l secured by ibis Sertemlered, Boml'l'l8' Ill" 6lldl {IH50II dlllll be a tenant at
         &ulrel'llllte aud IIIIly be remm>\ld by .mt nl po-mo or othet o»rttt proceedialg.
                 23. Relean. Upqn P"Yment or all sums secured by lhis securily ~e:nl. Lcnda shall provide a
         tclea9e of tllis Swui.ty lummncal 10 Boaower ot ~rroMr's designBilld agent in acootdtlnce with
         Applicable Law. Borrower !hall pay uy recordation costs. Lcndu mey ~ Boaowcr a fee !01' releasing
         thl$ Security Instrument. but only ;r the fee i• pad to a third party for scrviQes rernlcred and the l:J:wgicg of
          the fee 1$ penn.iUed under Applicable Law.
                 24. Snbstil.lite ~ Trustee Llabl1il1. AU riglus, n:medic.s and dllti                                                                                  POC XD f: 0000459789281~003
              Trwnee 8hall not be liabl& lf BCtlng 11J1011 aoy noDce. tc:qllest, COI2$CJJI, demand, staremcnt or odle:r
         d~t belie\'ed by TIUSteO to be Con'ccl. ~ shall nt'lt be liable fat MY act or omissillll ~~ such
         ac1 or omiaslon i& willful •
               .25. S11llrogatioc. Any of the proc:eedJ o( the ~ used to take up ontstandblglic.ns agaiDSI all or any
         part of die l'l'operty b1111e been acfvanccd by l..cndet at Bormwc{s ~ and upon Booowcr's
         rcpreseol81ion that such IIIIIOUIII3 are due an4l~~re secured by valid licml against the Property. Lemler shaU be
         subropted to any and all tights. sapcdot titles, licnli aad equities owr.ed « tlaimtd by any \'>woe< or lmldft
         of any OUISill!ldiog liem and debt pay all or pai! or the pwcllase price of
         the Property. The Note also is prlmarl!y seciii'C({ by lllo VCDdar'albm .relllincd in !he deed of even da!C with
         !his Security Iosrroment conve.yjng !he Propeny to Borrowtt, w~ich vcndcr's lien bas boen ru;sipcd ro
         Lmdtz, tllill Seeur:il,y lnslmlnetlt being sdditinnal securizy COl" web vendOI'slien.
         D OwehyofPartllion.
                 The Note -"'PJ=IB funds advanced by Lcoldcr a11be &J)IX:ial. instMce and request of Bom>wcc for the
         purpose of m:quiring lhc enllre (ee simple dUe to db, Pcopt:ty 1111d lhe ~ of "" owelty or pllrtitlon
         imposed against lho enlin:ty of tbe ~ by a court o.rder Of" by a written agm:rnent of the- parlies to lhc
         ~lion 10 secure lbc pa)'lllellt of the Nore is ezptcS!!Iy acknowledged, c:oafe.'llltd a.'ld gtiWe, trill be llSed to reduce the balao                                                                           DOC !D t: 00004597892810003
             :BY SIONDo!G BELOW, :Boaower ~IIi and agr- 10 the lemlS and ooveruutl8 oonlalned in tills
         SW!rity ~t and in any RidCl' ex«~~cro by Bonowcr endr~ with lt.




                                                          -------------~(Seal)
                                                                                                    -llom>wer




                                                          --------------------------- ibis ilfly ~Uy appeared
              Lc Jl        ----------(SpacoA'-"'I'IIIILlo.For~D>lo)'----------


                                  FIXED/ADJUSTABLE RATE RIDER
                                                 (LJBOR TwelveMonth Index • Rate Caps)




                                         1410-0423



        l'Icpared By:




                                                             03-015275               00004597692610003
                                                          (Es~ow/Clo~ing     tl               {Doc lD f)


             l1DS PDOIDIADJUS'l'ABLB RATE RlDSR js made !his THIRTIETH                                   day of
        OCTOBER, 2 0 0 3           , and it in001p0rntcd mro ilnd shall be d=mcd ro anlCIId and suJlP!elmftt the
        MO!tgllgl>. Deed of 1'nlst, or Sa:urlty DW1 (!he "SCQ!tity lmnnm>cnt"} of the All1t dal!:l ghlen b:y the
        undemgnod ("Bozr                                                                      DOC ID i: 00004597892810003
                 THE NOlE PROVIDES FOR A CHANG£ IN BORROWER'S FIXEP INlEREST RATE
                 TO AN ADJUSTABLE INTEftEST RATE.                    TliE    NOTE UMITS THE AMOUNT
                  BORROWER'S ADJU5T'ABI.E INTEREST RATE CAN CHANGE AT ANY ONE TIME
                 AND 1lfE MAXIMUM RATE BORROWER MUST PAY.

              ADntnONAL COVENANTS. In addition Eo the oovCIWII$ and                  ~            made iD lbc Security
        In.ltnunent, Bon:ower and Lender tbnher covenant IUid :agree aa follows:

        A.ADJlJSTABLE.RA'I'J!ANDMONI'HLYPAYMENTCHAi"fG!'S
              The Note provide$       roran illililll fixed illle!Cst rare of 5 • 2 SO %. The Note alsO provides
        fur cli9Qgt in ll1C initial fmcd rate io an ad~ intcR:St rntc. as follows:

        4.A.OlUSTABLEINTEREST.RATEANDMON'l'BLYPAY.MENTCHANGFS
              (A) 0.8~\~}e Dll~
              The inillal fixed iote=t nue I w:ill pey will cbal>ge 10 an adjustable k!luesl mtc on die
        first                        dayafNOVBMBBR, 2006                    , and ~ a$1S!able lntl:re$ rate I will
        pay may d\;mge on thin day every 12th IPO!lth. th~. Tbc dale on w!ticb my inllhlt :fixt.d intclut rate
        changes to m adjuslablc inll:reH nuc, and each dale on which my ad,i11818ble ~ rate ClliJid cii11118C, is
        called a "Chang6 Date."
              (8) The Jmlel:
              'Beghmlng wbh tile first C'bange Dates, my ,_.jUS!ablc lntclcst talc wiU be bued 011 an lndex. The "fudeJ (      2.250 %)EofheCwmulndex.
        The Note Holdoc will thCIItoti!Jd the rc.sllll cl this addition 10 tbc ncar$ ooe-eighlh o! one ~e point
        (O.l:ZS%). Subject 10 die limits S!alCd mSe®.on 4(0) below, this .tOllD.dM BIIIOllllt will be my new interest rate
         l1llfil Chc next Change Dale.                                                             .
               The Note Holdu wiD then dclcrnJinc the amount Of lbc: mODibly paymmf lhlll would be           s~ient     Eo
        repay lbc 'Uilpllill prlucipal!lult I llnl ~ 10 owo at the Change om in full on !he Maturiey Dale at my
        new in~ ~te in sul!snmtially equal payments. The l'llmllt of this calooia!illn will be !he new I\UIOUIIt of my
        monthly payment.
              (DJ l'..fn®J oo !Qiu'est lbh!! Chaa;ga
              The interest n.te E aD\ roqui~ w pay at the              rmt
                                                                       Change DatA:. will oot be grce~ct 111aa
              10. 2 50 'll> or k;ssll>an         2 • 2 SO %, Thcreaft«, my adj1151ablc intcR:31 mu:· will never
        be ~ or decreased oa any single Cbange Dale by ~ lbBII twa percenlagc polats from lhe .rate of
        iruereBt I have been pa)ling for lito P=Cding 12 m1lnlbs. My inwresr razo Will nc~ be grc810r than
              10.250          %.
               (&) Efl'eefi1le Date or Changes
                                             ciiectivc 011 Clll:h Clum$o Dale. I will pay lhc amtrunl of my new
               My JleW inltzeSt ro.to wilt bceomco
         montbly ~t bcghming                                                       DOC IO ~: 00004597892810003
        B. TRAN8.FI£R OF Tim l'ROPBRTY O.R A BENEFJCIAL JN1EREST JN BOlU\OWER
              1. Untillklrrowcr's initial tixcd in1crest mte changes Ul an odjlls~ interest rate 11'\dc!r lh~ termosl!(aled
        in Secltion A IOOve, U11\foan Covenant 18 Q( ~ ~ Instrument ~hall tet!d 11!1 fo!lowa:

                     Tnnwer or a.., Propen, 011 a Beneficial .Wterest in BIJn'O>m'", .o\a used in !his Sc;Won 18,
             "mtet~:at ia the Propcny• -           aay legal m beneficial in!.etest 1n the Property, mcludilli bet l1llt
             lbniled 10, those bcnc:ficial imen:sts ll'lu:lllferced Ia a bond ful: deed, ~ for dwl. inslaiimctit
             $1111:3 aJs~lracl 0{ escrow ~ the intcot of whicb is the ttan.~kr of Iitie by Borro~r at a
             filtiJm dat~ to &J=!l inreresm lmosfened in a boolf for dood, ~Inlet for deed, ~t
              sales cootmct or escrow agreertlcllt, !he intent of wblcb ls !he ttansfcr of litk by Borrowor at a
              fu!W'C: dare 10 a pun;haser.
                     If all or any pan of !be Property or lillY lDieresl il1 the Propetty Is sold or ~ {or if
                                                                          m
              BwzQwer ia l10I a natural pers0r1 and a benoficiallnterest Jlorrowet Is sold or ttansfCll'ed) wilb011t
              Lendets prior writlen consent. l..er!dct moy r:eqWe imroed~ payment in full of all ~ scwred
              by this SeCUrity ~L Howevcr,lbis opcioD Mall not becxcrcb:cd by Lender if sudJ ~
              a probibitod by Applicable .Law. Lender abo shall not exe.teiac lbll! option if; (a) Borrowlc fcc as a
              condition 10 Lender's amsent 10 !he 10811 assumplion. Lendcnlllo may .require the lrllnsfcree to Bign
              an assumption agreement Cllll is ~bk ro Lender and that obliga!CS the u:-en:e ro keep all
               tile promises and agreemcnll; l'l!lldc in the NOIC 8lld in this Sc:curizy lnsmuncn!. Bonowe.- will
              eontinne 10 be obliptcd llndcr the Note and !hi$ Sc=ity JIISirtlm suma prior 10 the cxpinuion of
              tlli8 period, Lender may invokl: lillY re!l1edics pcrmilled by rllis Sec:uriry I!IStnlmem widlout forth«
              notice ar demand on Borrowe:r.




Austin Data Inc.             TH      ADill909              TR       2003260223.015
                                                                                                                              61
                                                                                          61
                                                                 DOC ID f; 00004597892810003
           BY SIONING BBLOW,         »ouower accqJQ        agrees 10 lfle teRill; lll!d COV~IIIIts G01119ined 1n lhi~
       Fixed/Adjmtablvt<




       CONY
       • Afw.flxaol'eMdUBOR-
       roeN)




                                     FILED AND RECORDED
                                            OFFlClAI. lllllll.lC RECOIIO$




Austin Data Inc.           TH        ADI~l909         TR      2003260223.016
                                                                                                                        62
                                                                                      62